           Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 1 of 60




 1   Julie L. Hussey, Bar No. 237711
     JHussey@perkinscoie.com
 2   PERKINS COIE LLP
     11452 El Camino Real, Suite 300
 3
     San Diego, CA 92130-2594
 4   Telephone: 858.720.5700
     Facsimile: 858.720.5799
 5
     Elliott J. Joh, Bar No. 264927
 6   EJoh@perkinscoie.com
     PERKINS COIE LLP
 7
     505 Howard Street, Suite 1000
 8   San Francisco, CA 94105-3204
     Telephone: 415.344.7000
 9   Facsimile: 415.344.7050
10   Attorneys for Defendant
     AMAZON.COM SERVICES, LLC
11

12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
      DANINE DIEW, individually, and                  Case No. 3:21-cv-01462
15    J         D        D       , a minor, by and
      through her guardian ad litem, DANINE           DEFENDANT AMAZON.COM
16
      DIEW,                                           SERVICES, LLC’S AMENDED NOTICE
17                                                    OF REMOVAL
                            Plaintiff,
18    v.                                              [Removed from the Superior Court of the
                                                      State of California for the County of Alameda,
19    AMAZON.COM SERVICES, LLC, a                     Case No. RG20085188]
      corporation; and DOES 1 through 100,
20    inclusive.                                      Complaint Filed: December 29, 2020
21

22                          Defendants.

23

24   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

25           PLEASE TAKE NOTICE that defendant Amazon.com Services, LLC (“Amazon”)

26   hereby removes this civil action from the Superior Court of the State of California, County of

27   Alameda, to the United States District Court for the Northern District of California under 28

28
                                       -1-
               DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
     151564754.1
         Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 2 of 60




 1   U.S.C. §§ 1332, 1441, and 1446. Diversity jurisdiction exists because there is complete

 2   diversity and the amount in controversy exceeds $75,000.

 3                                         I.      INTRODUCTION

 4           1.      This lawsuit involves personal injuries allegedly caused by a lithium battery

 5   purchased through Amazon.com. Compl. ¶¶ 16-18.

 6           2.      Plaintiffs filed their Complaint on December 29, 2020, in the Superior Court of

 7   the State of California, County of Alameda, Case No. RG20085188. A true and correct copy of

 8   the Complaint is attached hereto as Exhibit A.

 9           II.     THIS CASE IS REMOVABLE UNDER DIVERSITY JURISDICTION
10           3.      This action is removable under 28 U.S.C. § 1441 because this Court would have
11   had original jurisdiction under 28 U.S.C.§ 1332 had Plaintiffs filed this action initially in
12   federal court. Plaintiffs are not citizens of the same state as the named defendant Amazon, and
13   the amount in controversy exceeds $75,000, exclusive of interest and costs.
14           A.      Complete Diversity Exists
15           4.      Plaintiffs are citizens of California. See Compl. ¶ 2.
16           5.      The named defendant Amazon.com Services, LLC is a Delaware limited liability
17   company. Declaration of Sara Rawson in Support of Defendant Amazon.com Services, LLC’s
18   Notice of Removal (“Rawson Decl.”), ¶ 2. For the purposes of diversity jurisdiction, a limited
19   liability company is a citizen of all states in which each of its members is a citizen. See
20   Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016 (2016). Amazon.com
21   Services, LLC’s only member is Amazon.com Sales, Inc. Rawson Decl., ¶ 2. For the purposes
22   of diversity jurisdiction, a corporation is a citizen of its state of incorporation and of the state in
23   which it has its principal place of business. See 28 U.S.C. § 1332(c)(1). Amazon.com Sales,
24   Inc. is incorporated under the laws of Delaware and its principal place of business is in
25   Washington. Rawson Decl., ¶ 3. Accordingly, Amazon.com Sales, Inc. – and by extension,
26   Amazon.com Services, LLC – is a citizen of Delaware and Washington.
27

28
                                       -2-
               DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
     151564754.1
         Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 3 of 60




 1           6.      Because Plaintiffs are citizens of California, whereas the named defendant is a

 2   citizen of Delaware and Washington, complete diversity exists.

 3           B.      The Amount in Controversy Exceeds $75,000

 4           7.      Plaintiffs do not identify a specific value for their claims on the face of the

 5   Complaint. The Court should nevertheless conclude based on Plaintiffs’ Complaint that

 6   Plaintiffs’ claims involve an amount in controversy in excess of $75,000, exclusive of interest

 7   and costs.

 8           8.      The Ninth Circuit has adopted the Fifth Circuit’s procedure for determining the

 9   amount in controversy when a plaintiff does not identify a specific value in a complaint. See
10   Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). Under that
11   procedure, a court should begin by determining whether it is “facially apparent” from the
12   complaint that the claims likely exceed $75,000. Id.; Luckett v. Delta Airlines, Inc., 171 F.3d
13   295, 298 (5th Cir. 1999) (concluding it was facially apparent that a plaintiff’s claims met the
14   amount in controversy requirement when the complaint sought relief for property damage,
15   travel expenses, an ambulance trip, six days in the hospital, pain and suffering, humiliation, and
16   a temporary inability to do housework). To do so, the court may use “judicial experience and
17   common sense.” Dourian v. Stryker Corp., 2012 WL 12893752, No. CV 12-1790 DSF, at *1
18   (C.D. Cal. Apr. 25, 2012).
19           9.      Here, Plaintiffs filed an unlimited civil case seeking relief for personal injuries
20   under five causes of action: (i) negligent product liability, (ii) strict product liability – design
21   and manufacturing defect, (iii) strict product liability – failure to warn of defective condition,
22   (iv) breach of implied warranty, and (v) breach of express warranty. See generally Compl.
23   Plaintiffs allege that they suffered injuries and damages when the lithium battery they
24   purchased “suddenly exploded and caught on fire,” which caused Plaintiffs to “los[e] personal
25   property and [be] displaced for approximately two months due to the fire.” Id. ¶ 18. Plaintiffs
26   also allege that they “suffered severe injuries and scarring to their bodies and they have each
27   suffered from and continue to experience breathing issues, skin conditions, scarring and severe
28
                                       -3-
               DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
     151564754.1
         Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 4 of 60




 1   anxiety.” Id. Plaintiffs seek general damages as well as damages for loss of earnings, past and

 2   future medical expenses, incidental expenses, and costs of suit. Id. ¶¶ 31–34, 41-42, 47, 56, 59-

 3   60, Prayer for Relief. Plaintiffs also seek the imposition of punitive and exemplary damages.

 4   Id. ¶ 42.

 5           10.     Given the number of liability theories pursued, the severity of the alleged

 6   injuries, and the nature and extent of the damages requested, it is facially apparent that the

 7   amount in controversy exceeds $75,000. Thus, Amazon has satisfied its burden under 28

 8   U.S.C. § 1332 to establish that the amount in controversy exceeds $75,000.

 9           11.     By the statements contained in this Notice of Removal, Amazon does not
10   concede that Plaintiffs are entitled to any damages.
11                                     III.   THIS FILING IS TIMELY
12           12.     Plaintiffs served Amazon on January 29, 2021. See Exhibit B (Proof of Service

13   of Summons). Amazon filed this Notice of Removal within thirty (30) days after it was

14   personally served. This Notice of Removal is therefore timely under 28 U.S.C. § 1446(b).

15                               IV.      VENUE OF REMOVED ACTION

16           13.     The Northern District of California is the United States district court for the

17   district and division embracing the state court where this action was filed and is pending.

18   Venue is proper in this Court under 28 U.S.C. § 1441(a).

19                              V.        NOTICE TO THE STATE COURT

20           14.     A copy of this Notice of Removal is being served on all served parties and filed

21   with the Superior Court of the State of California, County of Alameda, where this case was

22   originally filed.

23                       VI.    PLEADINGS IN THE STATE COURT ACTION

24           15.     All process, pleadings, and orders served upon Amazon in this action are

25   attached as Exhibit A. A true and correct copy of the Alameda Superior Court docket for this

26   action is attached as Exhibit B.

27

28
                                         -4-
                 DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
     151564754.1
         Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 5 of 60




 1                                VII.    NON-WAIVER OF DEFENSES

 2            16.   Amazon expressly reserves all of it defenses. By removing the action to this

 3   Court, Amazon does not waive any rights or defenses available under federal or state law.

 4   Amazon expressly reserves the right to move for dismissal of the Complaint pursuant to Rule

 5   12 of the Federal Rules of Civil Procedure. Nothing in this Notice of Removal should be taken

 6   as an admission that Plaintiffs’ allegations are sufficient to state a claim or have any substantive

 7   merit.

 8            WHEREFORE, Amazon hereby removes the above-entitled case to this Court.

 9
     DATED: March 1, 2021                       PERKINS COIE LLP
10

11                                              By: /s/ Julie L. Hussey
                                                    Julie L. Hussey, Bar No. 237711
12                                                  Jhussey@perkinscoie.com
                                                    Elliott J. Joh, Bar No. 264927
13
                                                    EJoh@perkinscoie.com
14
                                                Attorneys for Defendant
15                                              AMAZON.COM SERVICES, LLC
16

17

18

19

20

21

22

23

24

25

26

27

28
                                       -5-
               DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
     151564754.1
         Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 6 of 60




 1                                   CERTIFICATE OF SERVICE
 2           This is to certify that a true and correct copy of the above and foregoing has been served
 3   upon all counsel of record, via the Court’s CM/ECF system and US Mail, on March 1, 2021, as
 4   follows:
 5
             David S. Ratner
 6           Shelley A. Molineaux
 7           RATNER MOLINEAUX, LLP
             1990 N. California Blvd., Suite 20
 8           Walnut Creek, CA 94596
             Phone: (925) 239-0899
 9           Fax: (925) 801-3818
             Email: david@ratnermolineaux.com
10
             Email: shelley@ratnermolienaux.com
11           Attorneys for Plaintiffs
             DANINE DIEW and J               D        D
12

13

14
                                                  /s/ Julie L. Hussey
15                                                Julie L. Hussey

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        -6-
                DEFENDANT AMAZON.COM SERVICES, LLC’S NOTICE OF REMOVAL
     151564754.1
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 7 of 60




    Exhibit A
/
                              Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 8 of 60
          ._~       ~r...




                                                SU:MMONS                    .                                                         P'pil COURT USE ONLY
                                                                                                                                  (30LO PARA U$OOiE LA'CORTEj
                                      .(CITACIOIIi .lUl)ICIAL)
                                                                                                                              ENi"?®P•.SEI3
     NOTICE.T43 DEFENDANT;                                                                                                      FILI;B
     (AVASO AL DEMANDADO):                                                                                               f Lf1.MEDA. CC)IJld'I'Y
      AMAZON.COM SERVICES, LLC
                                                                                                                              [G t~ i; 2
     Y011. A6tE; D.EINC9;:SUED f`3Y PlAINTIFF:
     (LO ESTA DEMANDANDO Et DEMANDANTEJ:                                                                 c;—? k;E pF TI il✓ S IJT'E3?IJR G+:~ URT
     DANlNE.DIEW and J                  D                                                                          ~ s ~:r~~:         s q
                                                                                                                                     :;s
                                                   p      , a minor, byand through he.rguartlianad literri y


         You have 30 CALENDAR DAYS after ihis summonsand legal papers ate served od.you'to file a.written resporise at..this courtand have a.copy
     serveii on the.,plaintifP. A lette~or phone caltm7l not proteot you. Your written response must be in proper legal for`m~'rf.you want`fhe court to hear your
     case: 7here mayte a court fonn:that you can use for your response: You can find thesecourt fomws and niore information at the Calitorriia Conrts
     Online Self-Help Center (Www.courtirifb.ca.govlselllie/p)', your County law libraiy, or thee -coutthause nearest'you.:lfyou cannot pay the filitig,fee, ask:the:
     court:cletk for a fee waiverfomi. tPyou do not'file yopr respodse orS;time;'you may tose the ease by'"default, and your wages, rimoney, and'property may
     be'taken without fiirther waming fnim tbe.court.
         There are olhertegal. n3quirernents:You may want ip call an attomey right aWay: If you do not know an attomey, you inay want to call an attontey
     referral servite. I(you cannot affoid an ettbmey; you may be eligible;for iree legal services fiom a nonprafit lega[. services pnogram. You can looate
     these nonpnifit groups at th.e:Callfomia.Legal Services Web site:(wwwrawhelpcalitomra.org),.the Cal'fomia Courts Online Setf Help Centar
     (www oourltnro,oa:gov/sellirelp), or by contaclIng your local court or county bar association. NDTE: The court has a statutory lien for waived fees and
     costs, on.•anysettlernent or arbitraGon award of $10;OOO,or rno[e in a civil case:•The court's lien must be paid before the court will dismiss the casel.
     lAV/Sd+:lo han demandado: Si no.msponde d6nho.da90 dias, la corle puede decidiren.su contra sinescucharsu verst6n. Lea.la informaci6n a
     oontlnuacl6n.
         Tiene 30 D(AS DE CALENDARIt}despu6s de quede enireguen esta citad6tl ypapQles legales. pars presentar una respuesta•por escrito sn:esfa
     cnrts y hacer que se entregue una cttpia :al demandante. Una carta o una Ilamada telet+6pica no•lo prntegen. Su respuesta por escrfto.fiene que estar
     an {ourtato legal ;correclo si desea que pmcesen. su caso en.aa corte. Es posible :que haya un;fiarrnu.laria que usted pueda usar, para su respuesta.
     Puede enconlr6restos 1'ormularfos dela corte y m€s i'nfqm?acTdn.en e! Centra de Ayuda de las Cortes de CaUfomia (wwsucor(e.ca,gov),
                                                                                                                                    w.                 on la
     biblioteca deJeqes:de:su condado a en la corte q!uele quede.mas cerca. Slno puedepagarla cuota depresentacidn, pida alsecrrotario.de )a cortaque
      fe dg un formularto de.exencf6n de pago de cuotas..8f no presenta su respuesta a•flempo puede perrler e1 aasopor incumplfmlento y la.corfe le podrd
     quitar.su sueldo; dineto ybJehes:,sr'rJ mos advertencia.
         Hay otros raquisito.c./egales. Ea.revomendabfa. que.11arrre a'unatiogadoinrriedlatamente. SI no conoce a un abogado, puede l/amara un servirlo de
     rpniisi6n a abogados. .Slnopuede pagar.a un abogado, es-poslbfe que cumpla oon l,os"abquisitos para obtenerservicios lega/es gratuitas de:un-
     orograma de sendcfos /egales sin fines:de Jucm: Puede encontrbr estos grupos sin. gnes de Juorrro en ei:sr7lo web de Cali"fomia.Legal Services,
     (www.lawhelpr:alilgmia:org), en.e1 Centro de.,4yuda de,las Cortes de.Cafilbmie,. (µrww.sriCorfe:ca.gov) o•poni8ndosa en corttacio.cun la coiteo e/
     oolegPo de abagados locales. AtltSO: Portey, ta carte iiene derecho.a rmclamaP las cuofas y las costos exentos por fmponeran gravainen sobrs
     ,ualquierrecuperacl6nd8:$1g000 6 in8s:de valorn3Ciblda medtante un acuerdo.o una concesl6n de:an5ifraje en un caso de.derecho civii. Tene que
     oagar ehgnavarrien ds la cotte anles n!'e. que /a corte pLeda desechar el caso. '
     he-narrie and address of the court9s:.                                                                     CASE:
     FJ:riombns q otirecbibn de.la.mr!`e es: County ofAiameda
     !233 Shore Line Dr,: Afameda, CA 04501.                                                                              _

    The. name, address, and telephone number of (►laintiffs attomey; or pisiniffwithout an •attomey,'is: (EI nombre,la diraccidn y el numero
    de'telafoiio de1 abogado dfet derrrandante; o: defdemandante qtre no tiene abogado;:es):
    David S. Ratner & Shelley A. Molineauz, Rafner MoGneaux, LLR,199a N. Califomia Blvd, Ste 20, Walnut.Creek, CA 94596
    DATl=:            BEC 1 9.                                                                                                                               uty
                                                                                               cptuwCitrfa®                                               Dep
    (For proof of serWice.of₹his..summons, use Proof oi Service of Sunimbns:(fonn ADS-0f0).)
    {Para prueba de enti'aga d9 esta citatiqn vse ef formulado Proof of Service of Summons;(POS-090))
                                     NOTICE TQ TiliE PERSON SERVED: You are sen►ed
                                     1. =      as an individual:defendant:
                                     2. .0 as #he petson sued under the ficiitious name o,f (speafy):
                                            .3. (jj]:on behalfof(spacity): Artiazon.com Services, LLC, a corporation
                                               under: Fx—1 CCP 416,1.0 (corporation)                              =       CCP 4i6.60. (minor)
                                                      [~ CCP 416:20 (defurict corporation)                                CCP 416.70 (conservatee)
                                                      []     CCP'4'16.40 (association or.partnership)             C]      CCP 416:90 (authorized. person)
                                                      Q    ' other (specify):.
                                            4. .[] :by peteonal delivery on (date)
                                                                                                                                                           Peao 10/ i
    Fo1m AQovled 7brMant~loryUsa,
                            '                                               SUMMONS                                                  Cods oto ~iI PmMauro §§alzzo.des
    Judtciat coanal ofcaitrmnla:                                                                                                                     wwxcouda.ca dov
    911M.'100 :tReo. July1. 200Bj
                            Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 9 of 60

                 - .
 Oa3id~S:Retner(SSN3162U7);.Shelley:A'iAiloli"n'eat}x(SSN:277.$$4)
 Ratner Molineaux, LLP:: ......... . ...., . . . .
                               .. ..                :,; ; ~     . . • a.:. 1                                                                                                     ..                       . ..             c            .               :,~• .:r;. ~.,•
 T990
   ,  N: Ca!)fomia:BI4d•„Sui,te
                       ,             20 Walqut.Creak CA.94596. + ~                                                                                                           .                                      ,..•: ;-
                                                                                                                                                                                                   lV                                  :.
                                      .                                                                ;
                TELEPHONENO       9 Zb),299-0899
                                     4                        . :... ..           FAXNO.
                                                                                      : : (oa>iona~                    ~925),801~818 . .                                                       L    a ~.L~x                       ; . o- :: .          ;• ,         „          >.
       ATrORNE Y RO(N em§}r tPain         trff~] ANI Bl .t~ l~ ld, J®DYV DEN t..;)IJt*&tfU~.rinor                                                                                     a.~C~/tl?iT~.~,; ~i(j'~7~y,;.:,'
                                                                                                                                                                                                            .
 SUP.ERIOR COURT OF`GALIFORNIA, CO,UNTY'07="ALAMEDA',,
     sTREeTAonREss:'~2233 Shore:Line Dr . ..                                                                           : ,                                       ;: '.}•              ; •• ~ (~ i~ ~'
                                                                                     t                                                                                                                9. i 1~20
  mv,iuNG,aooREss: SAME
                 :.. . .. ...                   ,. ... _
 clrrrwoziacone:'Alameda',      CA:94501'          M .
                                                                                             ,
                                                                                                                                                                                      Cr Ttz~ SI7P~~YC1R.~~
              .
     BRANCHNAME:~
                      ...
                      .           . , , ..:,...
                                             .      ,                         .              .       ' .~              ."       •              .       ..            ...    ..          .           . .    ..         ..                y~lZ'~'
                                                                                                                                                                                                                                            .                ..      •5' . .        •
                . .           .  . '                                                                                                                             -                                                                                      ..
                                                                                                                                                       `                                           rg                      ; q.
 CASE:NAM~> • ..,                      ,•:        • .                                            .                                                                                               , eF                                              ~
                                                                                         .                                                         ,• ~               .                         ~E"         ~ t` .r,~,~ :9,+e
     Diew v. Amazon.coin Senrices, LLC.                                                                                                                     ,,                                                   : yr: •;•:,,,           ~
           CIVIL~CASE C019ER SHEET                                                 Complex ~a$e Design~t~ota :                                                                        ~~,B~R:
 Qx            ~nlimited              Q         Limited                        •
                                                                              [~             Counfer
               (Ambunt :::' ' -:r:              (Amount                   .:Filedwlthflrstappearpncebydefendant > JvoGs.,
               demanded'                        d.emantled is
                                           : $25,D00)' . '' '                      (Cal: RuleS of Cputt,:ntle 3.4P2) .                                                                 oePT.
               ezceeds'$20,000)
       .,: .                                                ..   .... musf be complefe6l(see'
                                                  Jterris 1 B betnw           .     .. .       . ...,. .. ., on page
                                                                                            . itistrir~'rons     . . . .2) . .., " . .                                                                                .                  m ,.1 _. .                           ..
     7.. Check orie bi3x belovufor th~.case type. that besl desFFibesi~is cese
                                                                          Contrdct                                                                                           Provisionaliy.Complex Ciqil Litigation . 'z" ;p .
                                  '                                   .
       Q          Auto'(22)         `' S~ "- •''              «' -        Q           Bteach ofcontra i/warrar!tY, (                                                                        Rules. of Coprt;irulo8 3:4tl11_3:~4tf3) ..
                   ..                                    :,                                                                                                      )
       0          Uriins[ired motarisf (4B)                               Q           Rule: 3.740 colleclions (09).                                                          O               Antibvstfrrade r~ ufation`() 03
       Other Pf1PDMIp (personal iniurylProperty                           Q              Other coltaCtion${09}                                                               Q               Constructian defect.(1U}"
       17amageNNrongfbl d9eath).$crt                                                                      ,.,                                                                                Mass tort (40             _
                                                                          Q              Insurance aavera~e                            f 98)                                 ~
       Q         Asbestos<(04).                 :+. '.:':•                                                                                                                   Q               Secur9ties li5gatiori•(28)
                                     ; . .~                               L~ OthetContrBct (37) :, ' '~•,? . :
       QX Product liabll 24
                        ~(<)                                              Real Propsrry                                                                                                      EnvironmentaUToxic tort(3Q)
       Q` Madlcat malpractaae (4a~ ,                                                                                                                                         Q                Insurance;cqverarqe cla1rr15 arising froin the.
                                                                          [~    Emiraent domeintlnverse"'                                                                    0
                                                                                                                                                            : ,:'                  above lis3ted.pr4visioinally corr+pleX case
       ~]        Other PI/PDlWDj28)             ' "'" ' °<                      co[fdemnation _(14)
                                                    .. .                                                                                                    ,.                    types (+39')
       Non-PIIPDJW'D'(Oth®r) Tort                        [~ Wr.ongfut evlc)ian (33) ,                                                                                        Enforcement of Jud9ment            . .
                                                                                                                                                                                                     ..;
       Q     Business iorUunfaii•,busineSs practiee.(07) [Q Olher,real:;property~(26)'                                                                      ;;               Q               Enfarcement of judgment,(20) ,...
                 Givll rights (013)                                       UnlBuqfol Detainer
       =                              -                        •                                                                            ;                                Miscellaneous Civil Complamt< .
       Q         QefamaUon (13) •' .                                      Q          'Commercial'(31): :                                           "
                                                         .,                                                                                                                                  RIGO (27)
       Q'        Fraud.(18).                                              Q          Residential 32
                                                                                                                   O                                                               Ofher complaint f not s~~ed'above}:(4g)
                                                                                Dru9s (38}                                                                                   0
       Q         lotelfectual property.(19):                              0                                                                                                  Miscellaneous
                                                                                                                                                n- .                       :               Cn+ll Petition
       ~         Protessionai negligence (25)                             Judtcial Revieiv                                                                                                           '
                                                        Q     Assetforfaiture (05) :                   Q] Partnershipand corporate.gavemance (21)
   [~ Othernon PIlPDtVJD:tolt(35)
    Employment'                                         Q     Petition re: arbitra;ion awerd>f11)  ..: d    01her.petition.(notspe6ried;above)• (~3).
   [~ Wio.ngfui:term.inafion (36},.       `>t• . .     Q      Writ.of manda'te{02)'
               .                .. .,: : .•.,. .                             ...      . ~.,...,.,,
   Q     Other employment (15) •. = , ,                Q      Oiher1udiciali>~vieiiv' 3.
 2. This case 'Q is                 iis.not        nomple5i underrtile 3 400 of the Califqmia..    Rules of Court. If the case is complex, ma.rk the
                                                                                                            .               ..•.:: :
       factors requiring exceptional judiciai management "                                                                 _
                                                                                                                     '.C]...:
       a. Q;'Largenumber;of`s'ePa ratelY rePresented.Parties                                                        d.         i r e number ofwitnesses
                                                                                                                              La"
                                •                   ..                                                                            9                                                                                 -'• :: ': ,..
       b. 0
          Faitensive motior~ pTa~ce raising.d•rfficult;or°novef . e: ~Q: Coordination with related actions peqding.jn one or mgre
          +saues t~at.will be•.tiine~onsuming; to resohce `' ''             .-courts in:other counties, states, or countraes,.or:irna federal
   C. 'Q SubstanYraiamount.ofdocumentaryevidence                              court                                 :                  ='. .•
                                                                  f. [~ 5ubetani,af:postjudgment judicial'sapetvision '
3. Rerpedies'sought (checJc aN'thaf apply~: a. ~]
                                                x` nionetary b:. Q nonmanetary; declaratory or i.njunctive       , ..relief
                                                                                                                       .. c: Qx] purai.tive.
4. Number of causes  pf acfion.  $  ecifY~~ S.       ...„.:    • •:. :., ..        i.
                                                                                      ...
               :.            .  (,P
                                                                                                                                                            ... :
 S. This case 0                 •is       x. is
                                             ~ not                   a dass ac6on §uit. `                                   .                  .                                                                            •_..
                                                                                                                                                                                                                              -:•               t~: : ;
6. tf there are any tcnown, rel8fed cases, file and serve a notice. of n:lated qse, {You may.use forrh CN7 095) '
Date: 1212912020                                                                                                            .,:.•. . .
                                                7,: .
l3avid S. Ratner; Esq..                   ...                                                                                                                                                                                               , ..                     ..
                     .      . . nYPEOR BRWT NAME1                                                                                                                     .
                                                                                                                                                                                            SIGNATURE
                                                                                                                                                                                               .
                                                                                                                                                                                                      OF PART40(t AlTORNEY FO                                      A ,. ; .
                                                                                         . .         .. ::W
                                                                                                          ff                             , .. .              ,
                                          . _.,
     * Plaintiff must fiie this eoversheet with ihe first paperfited. in the. actibn o~.p~pceeding (except small:claims. dases or cases-tiled
       under the Probate Cod.e, Palriily Code, orlNeffare and InSti#utions Code) (CaI,:F2ules of Court, rule 3,220 ) Failure'to•file may resuit
       in sanctions. `                                                                                                                     .;.,. ..                                                                                                      ,.;...:,..,.
     6 File this cover sheet,in.addition,to
                               ,            any.eover sheet required bylo.cal:court rule. --.
     • Ifithis case.is _complex;underivle 3..400 et.seq..of.the. Cal.iforriia Ruies~of:Goutt;.you. must serVe a cOpy of tftis caver.sttsst on.a.l.l
         other parties to the action.or proceeding.
     • ' Unlessahis isa collections case under rule 3.740:or a c3ortiplex case, this cover sheet will be'used forstaiisticat-p.urposes~onlyc
             :                                                                                                  : ,.. • ,           ..                 :.                                                                                   , ..                  nsale h os1 .
:.                                                                                                                                                          .
form AdoptetS krMa.misiory Uee                       •                                                                                                                                         OaL;Rutes ofCourl, rules230, 3220; 3.400-3-403, 9:7R0;
JudlciafCouaci.df,Cali(omia                                                   CI'V(L C7~SE COVER SHEE'Y'                                                                                             (ai, 5iemfardsoPJudlclal*AdminisUatlbn,:std.31D
                             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 10 of 60

                                   INSTRUCTIOPIS ON HOW TO COMPl.EI'E 'i'HE COVER SHEET                                                    C-mp
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a generral and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of acBon, check the box that best indicates the primaay cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.
To Parties in Rule 3.74® Collections Cases. A"collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and aftomey's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punifive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it wift be exempt from the general
₹ime-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is oomplex under tule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designa6on, a designation that
the case is complex.                                    CASE TYPES AND EXAPAPLES
 Auto Tor₹                                      Contract                                          Provisionally Complex Civil t_itigation (Cal.
      Auto (22)-Personal Injury/Property           Breach of ContractMlarranty (06)               Rules of Court Rutes 3.4®t9--3.403y
          DamagelWrongful Death                       Breach of Rental/Lease
                                                                                                       Antitrust/Trade RegulaGon (03)
        Uninsured Motorist (46) (if the                   Contract (not unlawful detainer              Constructian Defect (10)
         case invohres an uninsured                             or wrongful eviction)
                                                                                                       Claims Involving Mass Tort (40)
        motorist claim sub ect to                      Contract/Warranty Breach~eller                  Securities Litigatian (28)
                           ~ item
        arbitration, check this                           Plaintiff (notfraud orneghgence)             Environmental/Toxic Tort (30)
          instead ofAuto)                              Negligent Breach of ContracU
                                                                                                       Insurance Coverage Claims
  Other PUPDIPPYD (Personal Injury/                        Warranty                                          (arising fivm provisionally complex
  Property DamageM/rongful Death)                      Other Breach of Contract/Warranty                    case type listed above) (41)
  Tort                                             CollecfPons (e.g., money owed, open            Enforcement of Judgment
       Asbestos (04)                                   book accounts) (09)
                                                                                                     Enforcement of Judgment (20)
         Asbestos Property Damage                      Collecfion Case-Seller PlainGif
                                                                                                        Abstract of Judgment (Out of
         Asbestos Personal Injury/                     Other Promissory Note/Collections
                                                                                                            County)
             Wrongful Death                               Case                                       Confession of Judgment (non-
       Product Liability (not asbestos or          Insurance Coverage, (not prrrvisionally              domestic ralations)
         toxirJenvfinnmental) (24)                     oomplex) (18)                                 Sister State Judgment
       Medical Malpractice (45)                       Auto Subrogation
                                                                                                     Administrative Agency Award
          Medical Malpractice-                        Other Coverage
                                                                                                         (not unpaid taxes)
               Physicians & Surgeons               Other Contract (37)
                                                                                                     Petition/Certification of Entry of
       Other Professional Health Care                  Contractual Fraud                                  Judgment on Unpaid Taxes
            Malpractice                                Other Contrract Dispute
                                                                                                     Other Enforcement of Judgment
       Other PI/PD/WD (23)                     i2eal Property
                                                                                                           Case
            Premises Liability (e.g., slip         Eminent Domain/inverse                         Miscellaneous Civil Complaint
                 and fall)                            Condemnation (14)
                                                                                                     RICO (27)
            Intentional Bodily Injury/PD/WD        Wrongful Eviction (33)
                                                                                                     Other Complaint (not specifred
                 (e.g., assault, vandalism)        Other Real Property (e.g., quiet,title) (26)
                                                                                                          above) (42)
            Intentional Infliction of                 Writ of Possession of Real Property
                                                                                                          DeclaratoryRelief Only
                Emotional Distress                    Mortgage Foreclosure
                                                                                                          Injunctive Relief Only (non-
            Negligent Infliction of                   QuietTitle
                                                                                                              harassment)
                 Emotional Distress                   Other Real Property (not eminent
                                                                                                         Mechanics Lien
            Other PI/PD/WD                            domain, landlord/tenant, or                        Other Commercial Complaint
  Non-PUPDIWD (Ott~er) Tom4                           foreclosure)
                                                                                                              Case (non-tat/non-complex)
       Business Tort/Unfair Business           ttnlawFul Detainer
                                                                                                         Other Civil Complaint
          Practice 07                              Commercial (31)
                                                                                                              (non-tort/non-comptex)
       Civil Rights ((e.g.,
                        ) discrimination,          Residential ()
                                                                32
                                                                                                  ARiscellaneous Civil Petition
            false arrest) (not civ11               Drugs (38) (if the case fnvolves Negal
                                                                                                     Partnership and Corporate
             harassment)()
                         08                        drugs, check this item; othenrvise,
                                                                                                         Govemance (21)
       Defamation (e.g., slander, libel)           reporf as Commercial or Residential
                                                                                      )              Other Petition (not spec~ed
              13                               Judiciaf R®v9®w
                                                                                                         above)(43 )
       Fraud 16                                   Asset Forfeiture (05)
                                                                                                         Civil Harassment
               () Property (19)
       Intellectual                               Petition Re: Arbitration Award (11)
                                                                                                        Workplace Violence
       Professional Ne9li9ence (25)               W~t of Mandate (02)
                                                                                                          Elder/Dependent Adult
          Legal Malpractice                           WritAdministrative Mandamus                             Abuse
          Other Professional Malpractice              Writ- Mandamus on Limited Court                   Election Contest
                not medical or l   al                   Case Matter
                                                                                                        Petition for Name Change
          (
    Other Non-PI/PD/UVD  ~)
                        Tort (35)                     Writ-Other Limited Court Case
                                                                                                        Petition for Relief From Late
 Employment                                             Review
                                                                                                              Claim
       Wrongful Termination (36)                   Other Judicial Review (39)                           Other Civil Petition
       Other Employment (15)                          Review of Health Officer Order
                                                      Notice of Appeal-Labor
                                                           Commissioner Apoeals
cnn-o10 (Rev.JuiY 1. 20071                                                                                                                 Pag, 2or 2
                                                       C11/II. CASE COVt=R SIiEET
                    Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 11 of 60




                                                                                                                                                                           CI@f-$1Q
       1   AT18RtSEY(Na++ra,3tam8erm+mbor,oedoddias.N::'.. ..   ......~ ..   .' ' .   .         •. ' .. ,..         ....   ..    . ....        FdRCOUR~'USEONLY            ...
           Daviit Rufner, SBi~i 31.6267 and.Shettey Nlnliqeat~; 56tV 277884'
             tner Mol.ineaux, LUP'
           99go Ps. Califarrtia Bhrd., Suita 24; Walnut Creeic, CA 94596
                           .;;•.: :.      ,...-,   . .~... :,e:.... .::.        .::: .                        :,•                                  . •.::......:   -
                ;e.EVHorierto.,925'23$rU$9J ..     Frartotiiaraeo: ~25QQ1-3$18                                                                     1;I~TI~Or~~L'L'
           E4W.Aoorasss(o,w~eU:tlavtd@ratnermoiiireaux.com; shetfey@natnermolineaux.com                                                                I~IL~J
           .-ATmR    NE,ctvi;nuv,aPt.A1NTiF1=5                                                                                                F,:t_,ATvf:EBACE?,'.tl`!TY
            SE7PERIOR OOUFtT OF GA9.iFQ~16A, COVJDITY:DE SAN E'lIEGO
                                                           MaROMWW
                IJi~M11~rtALDMSiDN, ML1330NBROADWAY.RnbN1A?2aSAND~EGOCA92       Ey0
                [I N4Ri'N COUN7Y nIV15tON, 326 S. Mr.ROSE Dn:, VI9TA, CA 9'L081
                                                                                                                                    C:..LT; OP T?fE SUPER:iOR ti.01 _
                  pIAiNTiFFmlEtiTiOrii=WCANfNE DIENJ and J                            D                D          ;. a minor        ~/-_ •—• R~ r ,. ~~,.` _~
           DEEEN➢AN1'1RESRONpENT:AfUfAZON.Ct]M, et 81,:
                                                                 •. .    . ..   _         ...              • ..._.. .      . .   ..;,     .        ,...    . .. ::..: .. ... ...
                       APPLIOATIdf3N AhtD 0R13ER FORAPPOlMEN`i''
                                  &.GlIARDIANA®-LfTEW—CI§I9L
             - .
                                          CQ ~t P,ARTE'
                                                                                                            --
            N07~ `Thls<torrar.ls for'vse i» aiy7d" proceep'11R,gs d~o°svhich a padty'is a'n►1nar; ai#'tit~AaePfeted persoh,"oa a~erson<Obr
            wPoom a cohs®itratarAaS been appalttpetsi iA pariy uiho se.eCts.dite appoFn6nentaf a:geYarrdlan:a3 fltein:lnsa famlly law or
            Juuenf0e pr7oceea67ng.should aise,form:FL,~35.•.4 parfjr-who..~Trs;lhe ayoFolrt>trraent o1F:a ~pe~rdlan•ad fJlorrt Jn a prbbafi8:
            proceed(np shaarlaP rrs® ~rqm dJE-35Q/G~fi0a3, An. lri[ftpiduat cannot act as a gmardae? ad ldYem: trnl'ess he or sPre is
            represenfeid by a"n atto.~iey orFs:an eftolney_

       1, Applicant (name):J                D         i7                                                          is
            e.. Q      the parent of (name);
            b. Q    the guardian of'(ha»te):                    7
                    .the cDnsanrafor
                              . .. ..
                                     of (name)c . _...                                                                                                                 ~
            d. Q a party to'Y3~e. sult.
            s. Q~tti®mtnortol]eraplpSentep,(Nfl'ie:mlrlorls.?4.yearSofageUrolder).. •. ,;                                                                                  : ;,;_
            f: Q another lnterested parson (specify capas~tY1:

       2. This applicatton seeks;ihe. app.ointment ot thti'follnwing persotras guardian ad litem (s(afe name, addross, and lelephone number):
           Danine fDieier, 6028 C1fd.:Quany Loop,:aaKldnd, CA 94fi05


       3. i'he.guardian:ad litem Is to repre.sQnt.the interests oP the followin . parson (slate name, address, end ielephone ntariber):
                                                                                                                                                                                        ...: .
            J        D         C       , 6.02$ Old Quarry l.00p, OaMand, CA:. 6U5'                            ~        •""''                          •    -                       •;


       d. The erson ta tie.repn3sentedis:
            a.         a minor(date ofbitYh);
            .b. Q,     an incompatent person.
            c. Q       a perso.n.far xvhom a oonseruator t~as': bseri appointed.
       5. The court should appoint a guardlan ad.Gtetn because:. :'.
                  ih8 person named in Item 3 has a cau5e or causesofactlon on whichsuit should be brought descriSa) r' `
                  1Vegligent Prociuc₹₹;Uabl'lity; 5frict Product iiability -.Design and Manufacturing [Jeiec~ .Sirict Prodttct.Liabiiity -
                       Failure ta Wam of i5efective Conditidn,;Breach gf Impfied Warranty, Breach of Eitprass Warianty


            Q       Contiiaued on Attachment 5a.


                                                                                                                                                                           Pene 104';~
       ~amadooteatoPa~ana~wvusu                        APPLBC?~.YIOIe9;Fs~163;F'J~t9E~IF8~tZ APP'OBR9`k`EkA~Pdd                                                c«te.acroaP~mw,
         ~~ft~atcow,eoof~amt~
        c+uato~ccri?~v ia„uaro+•~aos7                                                                                                                                  §ar2meev.
                                                             O1FI,itslb~!>A$9. ;+~ E:B3~Pl$--4;~pBi




y...                                                                                                                   DoDiD;5cb739742ba9ef05c79af8854e4d1373c3cdOb52
                   Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 12 of 60
t.     J




                                                                                                                                                        CIV-010
     --.----.._.__.....___~_._....___....._..______`—._.________._.._._._....._..._......_~____.._.......__..                       ,.~._
     — PuAINTIFttIPETmoNER: DANINE DIEW and J                              D             D     , a minor                 CASE"'TMBER:-

       DEFENDANTfF2ESPONDENT: AMAAZON.COi1A, et al.

     5. b. =        more than #0 days have eiapsed since the summons in the above-enBtted matterasras served on the person named
                    in item 3, and no app(ication for the appointment of a guardian ad litem has been made by the pemon identified in
                    item 3 or any other person.
           c. =     the person named in item 3 has no guardian or conservator of his or her estate.

           d. 1- 7X the appointment of a guardian ad iitem is necessary fbr the foiiowing reasons (spectty):
                   to prosecute the above case on behaif of this minor chiid under age 18




              =     Continued on Attachment 5d.

     6. The proposed guaniian ad litem's reiationship 4o the person he or she vAll be representing is:
        a. ®    related (state retaBonship): mother
           b. =     not reiated (specffy capacity):

     7. The proposed guardian ad litem is fuliy competent and qualified to undetstand and protect the rights of the person he or she YAil
           represent and has no interests adverse to the interests of that person. (tf there ane any tssues of competency or qualfl4caGon or
           any possfbte adverae Inferests, describe and exp/a)n why the pnaposed guardian shoutd nevertheless be appofnted):




              ~     Continued on Ariechment 7.

     David S. Ratner, Esg. _
                               (TYPE OR PRiNT NMSE)                                                                  (SIGidATURE OF ATTORNEY)~_

     I dedare under penalty of perjury under the laws of the State of Caiifomla tfiat the ioregoing Is true and correct.
     Date:


     Danine Diewr
                               (TYPE OR PRtNT NAME)                                                                  (SIGNATURE OF APPLICANT)


                                                                                                 l       ~.`U   ~, WIL

     I Consent to the appointment as guardian ad Iltem under the above petition.
     Date:

     Danine Diew                                                                           ~               PG,'line- 0i&v
                               (IYPE OR PR3NT N0.AdE)                                  '                    (SlGNATURE OF PROPOSED GUARDlN7 AO LITEM)




      THE COURT FINDS that it is reasonable and necessary to appoint a guardian ad iitem for the person named in item 3 of the
     appiication, as requested.

     THE COURT ORDERS that (name):
     is hereby appointed as the guardian ad titem for (name):
     for tle reasons set forth in item a of the appiication.
     Date:
                                                                                           ~—        4              4 ~ ^ JUOICWLOFFICER
                                                                                           ~    SIGNAli1REFOLLOWSLASTATiACHMENT


     c}v-o1nJCCtae•-.anmv1.2oos)                   APFa9.UCATtON AND OptDER Ft7R APPd3lNTMEIdT                                                           Y+qp Z or t
                                                           OF GtSARDIAN AD it.tTEM—CIld9t~




                                                                                                           DocID:5cb739702ba9ef05c79af8854e4d1373c3cdOb52
                Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 13 of 60



    CASE TfTLrm                                                                                     CASE NUMBER
 Dieuv v. Amazon, et al.
                                                                                                                                         i


                    ATTACHMENT TO JC FORM #CIV-0/0 >jAPPLICATION F®li C;tDAFdD1AN AD LITEIN — CIVfLj


    8. i, (name): Danine LDiesv                                 , declare that 1 am the ® parent Q guardian Q conservator
          of (name): J            _Q        D            and:
                 a. P® am Q am not asserting individua4 daims or defenses in these prooeedings.
                 b.,The minor Q is ® is not the subject of a juvenile dependency proceeding.
                 c. The minor Q is ® is not the subject of a probate guardianship.
                 d.The minor Q is is not ₹he subjecl of a custody order. (if a custody order is in efPect, the most recent order
                      must be attached.)


   9. hiotice ofthese proceedings has:
                 a.  been provided.to a!I of the minor's parenisa.
                 b.Q not been provided to all of the minors parents because:
                            i. ❑ 1 have sole legal custody of the minor identified in this application and have attached a copy of the
                                  current custody order.
                            ii. ❑ the other parent is deceased.
                           iii. ❑ other:                  _




      ! declare under penalty of perjury under the faws of the Sta₹e of Califomia that the foregoing is true and cornact.

                 1212312020
      [9ate:


      Danine Dieev
      Type or print name

                                                                               _.~.
                                                           . RDER      t_     PARTE
      The court finds that it is reasonable and necessary to appoint a guardian ad litem far the person named in item 3 of
      the Application and Order for Appointment of Guardian ad Litem — Civil (JC Form #CIV-010), as requested.

      The cnurt orders that (name): Danine Diew                                  is hereby appointed as the guardian ad litem for
      (narrae): J             D        Di                  for the reasons set forth in item 5 of the Appiication and Onier for
      Appointment of Guaniian ad Litem — Civil (JC Form #CIV-010).



     Date:
                                                                                                         Judge of the Superior Court


86SC CN-."*83 (New tlt7)                              ATTACHMENT TC? .lC I*t'f RM ffiCIV-010
memwmnr«m                                       (APPLtCAT1ON FOR GUARDIAN AD [.tTE — CIVIL)




                                                                                       DocID:5cb739702ba9ef05c79af8854e4di373c3cd0b52
             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 14 of 60




 TITLE                                      GAL to be signed.pdf
 FILE RiAPAE                               GAL%20to%20be%20signed%20by%20client.pdf
 DOCUMErS'r ID                             5cb739702ba9ef05c79af8854e4di373c3cdOb52
 AUDIT TRA9L DATE FoRAAAT                  MNf / DD / YYYY
 sTATUS                                     o Completed

 This docunaent was requested frorn app.clio.com


Document History


                   12 / 23 / 2020          Sent for signature to Danine Diew (drnanetteQyahoo.com) from
     0
     SENT          22:01:45 UTC            andrea@ratnermolineaux.com
                                           IP: 173.49.219.2




     <D            12 / 23/2020            Viewed by Danine Diew (dmanefte@yahoo.com)
    viEwED         22:51:21 UTC            IP: 174.194.153.4




    ,~~            12 / 23 / 2020          Signed by Danine Diew (dmanefte@yahoo.com)
    SIGNED         22:55:02 UTC            IP:174.194.153.4




      `✓           12 / 23 / 2020          The document has been completed.
 soMPLETEv         22:55:02 UTC




Powered by 7 HELLOStGN
             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 15 of 60




 1     DAVID S. RATNER (SBN 316267)                                                  ENDOESED
 2
       SHELLEY A. MOLINEAUX (SBN 277884)                                               F-I
       RATNER MOLINEAUX, LLP                                                  ~.I.A1ViEDA®uN'Ty
       1990 N. Califomia Blvd., Suite 20
 3
       Walnut Creek, CA 94596                                                      CiEC 2 9
                                                                                            2020
 4     Tel: (925) 239-0899                                             CLE}ZK OF
       Fax: (925) 801-3818                                                         TH%~p~~~~~~~~3~~ T
 5     david@ratnermolineaux.com
       shelley@ratnermolineaux.com .
 6
       Attorneys for Plaintiffs
 7
       DANINE DIEW, individually, and J              D         D     , a minor, by and through her guardian ad
 8     litem, DANINE DIEW

 9
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                                              COUNTY OF ALAMEDA
11
                                                                             RG20 (1~~~~~
12 DANINE DIEW, individually, and J                           Case No.        --
   D        D      , a minor, by and through her
13 guardian ad litem, DANINE DIEW,                            COMPLAINT FOR DAMAGES FOR
                                                              PERSONAL INJURIES AND DEMAND
14                        Plaintiff,                          FOR JURY TRIAL
15
       V.
16
   AMAZON.COM SERVICES, LLC, a corporation;
17 and DOES 1 through 100, inclusive.
18                             Defendants.
19
20            1.      Plaintiffs DANINE DIEW, individually, and J             D         D      , a minor, by and

21     through her guardian ad litem, DANINE DIEW, bring this action against Defendant AMAZON.COM

22     SERVICES, LLC, a corporation, and Does 1 through 100, inclusive.

23                                                     PARTIES

24 I          2.      Plaintiffs Danine Diew, individually, and J      D       D     , a minor, by and through

25 ' her guardian ad litem, Danine Diew are, and at all: times relevant to this action was, a resident of the City

26     of Oakland, California. The events giving rise to this action also arose in Alameda County, California.

27            3.      Plaintiffs are informed and believe; and based thereon allege, that Defendant Amazon.com

28     Services, LLC ("Amazon") is a Califomia corpor-dtion organized under the laws of the State of California


                                               COMPLAINT FOR DAMAGES
             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 16 of 60




 1   and is authorized to do business in California.

 2          4.      Plaintiffs do not know the true names of Defendants Does 1 through 100, inclusive, and

 3   therefore sue them by those fictitious names. The names, capacities, and relationships of Defendants

 4   Does 1 through 100, inclusive, will be alleged by amendment to this Complaint when the same are

 5   known to Plaintif£

 6          5.      The true names and capacities, whether individual, corporate, associate or otherwise, of

 7   defendants Does 1 through 100 ("Does"), inclusive and each of them, are not known to Plaintiffs at this

 8   time. Such Does are legally responsible for the events and happenings described herein and for the

 9   damages proximately caused thereby. Plaintiffs will seek the leave of the Court to amend this complaint

10   to set forth the true names and capacities of any such Does when they have been ascertained.

11          6.       On information and belief, at all times mentioned herein, defendants, inclusive and each

12   of them, including without limitation any Does, were acting in concert and participation with each other;

13   were joint participants and collaborators in the acts complained of; and were the agents and/or employees

14   of one another in doing the acts complained of herein, each acting within the course and scope of said

15   agency and/or employment.

16          7.      Danine Diew, individually, and J         D       D    , a minor, by and through her

17   guardian ad litem, Danine Diew, are collectively referred to hereinafter as "Plaintiffs".

18          8.      Amazon.com Services, LLC and Does 1 through 50, inclusive, are collectively referred to

19   hereinafter as "Defendants".

20                                        JURISDICTIONAND VENUE

21          9.      This Court has jurisdiction over Defendants because at all times relevant, Plaintiffs claims

22   and the conduct of the defendants occurred in in Alameda County, California.

23          10.     Venue is proper in this Court pursuant to Code of Civil Procedure § 395, because the acts,

24   events and omissions complained of herein occurred in Alameda County, California.

25                                          GENERAL ALLEGATIONS

26          11.     At all times relevant, Plaintiff Danine Diew and Plaintiff J      D          D   , are and
27   were residents of the County of Alameda, State of California.

28          12.     At all times relevant, Defendant Amazon.com Services, LLC, a corporation, and Does 1



                                             COMPLAINT FOR DAMAGES
             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 17 of 60




 1   through 100, inclusive, were and are corporations doing business in the State of California.

 2           13.        The true names and capacities, whether individual, corporate, associate or othei-wise of

 3   Defendants Does 1 through 100, inclusive, are unknown to Plaintiff, who therefore, sues said defendants

 4   by such fictitious names under Code of Civil Procedure Section 474. Plaintiffs are informed and believe

 5   and thereon allege that each of the defendants herein designated as a doe is negligently responsible in

 6   some manner for the events and happenings alleged herein and legally caused the injuries and damages

 7 I I alleged below.

 8           14.        At all times herein mentioned, each defendant was acting in the course in scope of his or

 9 I her employment with the other defendants. Defendants are therefore vicariously liable for the acts of

10   each of the remaining defendants herein.

11           15.        In addition, each defendant was at all times acting as the ostensible agent of the remaining

12   defendants and was doing so at the behest of and with the approval of those defendants. At all times

13   herein relevant, Plaintiff reasonably and without negligence relied on the representations made by the

14   defendants about the agency and employment of each of the remaining defendants.

15           16.        As used throughout, "Product" or "Products" shall refer to the lithium battery purchased

16   by plaintiff from Amazon.com, with the listing titled "Aeiusny 400W Solar Generator Portable Power

17   Station, 296Wh CPAP Backup Lithium Battery, 1 lOV Pure Sinewave AC Outlet, 12V DC output, USB

18   Output Power."

19           17.        On or about October 21, 2019, Plaintiff Danine Diew purchased the Product from the

20   website of Defendant Amazon.com Services, LLC ("Amazon"). (See Exhibft A.)

21           18.        On or about August 13, 2020, while using the Product, it suddenly exploded and caught

22   on fire inside Plaintiffs' home while Plaintiffs were inside the residence. Plaintiffs lost personal property

23   and were displaced for approximately two months due to the fire. Plaintiffs suffered severe injuries and

24   scarring to their bodies and they have each suffered from and continue to experience breathing issues,

25   skin conditions, scarring and severe anxiety. (See Exhibit B.)

26           19.        At all times relevant, Defendants designed, built, manufactured, tested, inspected, sold,

27   advertised, distributed, and otherwise introduced into the stream of commerce the Product.

28           20.        Certain batches of said Product were defectively designed, manufactured, tested,


                                                 COMPLAINT FOR DAMAGES
               Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 18 of 60




 1     maintained, delivered, inspected, and sold and were in a dangerous condition and unsafe for the uses and

 2     purposes for which they were intended.

 3                                            FIRST CAiISE OFACTION

 4                                             Negligent Product Liability

 5                                (On Behalf of Plaintiffs and Against All Defendants)

 6             21.    Plaintiffs re-plead, re-allege, and incorporate by reference each and every allegation set

 7     forth in this Complaint.

 8             22.    Defendants were engaged in the manufacture, design, testing, producing, inspecting,

 9     bending, distributing, introducing it to interstate commerce, transporting in interstate commerce,
10
       advertising, selling, installing, and assembling and recommending for use to the general public the
11
       Product.
12
              23.     Defendants owed duties of care to actual and potential customers and consumers witli
13
       respect to the product. Such duties included but were not limited to: designing, formulating,
14

15     manufacturing, distributing, selling, and providing the product in a fashion that was safe to consumers;

16     packaging the Product safely so as to reasonably minimize the potential for injury; labeling the Product
17     so as to reasonably warn consumers of the potential for danger; and reasonably applying lcnowledge and
18
       information from past incidents, complaints, studies, observations, reports, experience, or investigation to
19
       provide for the safety of consumers with respect to the Products.
20 ,
              24.     Defendants knew or should have known that if the Product was not properly and carefully
21

22     manufactured, designed, tested, maintained, inspected, installed, asseinbled, delivered, molded, warned,

23     labeled, and signed prior to sale or distribution to consumers, it would, if used by any member of the

24     general public, be a substantial factor in causing serious and permanent injury.
25
              25.     Defendants negligently and carelessly manufactured, designed, tested, maintain, inspect,
26
       installed, assembled, delivered, molded, labeled, warned, signed and sold the Product so that it was in
27
       dangerous and defective condition and unsafe for the use and purposes for which it were intended.
28



                                               COMPLAINT FOR DAMAGES
             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 19 of 60




 1          26.     The condition of the Product was known to defendants, and each of them, or should have

 2   been discovered by them through the exercise of ordinary care and reasonable diligence but was not

 3   disclosed or made known to purchasers or users of the product, including, if applicable, Plaintiff.
 4
            27.     At all times herein mentioned, purchasers or users of the Product had no knowledge of the
 5
     defective condition of the Product or of any danger in the use of the Product.
 6
 7          28.     In doing the acts alleged in this complaint, Defendants violated statutes, rules, standards,

 g   regulations, or guidelines applicable to Defendants' conduct, including laws and regulations relating to

 9   the manufacture, distribution, and sale of the Product and similar items.
10          29.     The injuries in damages to Plaintiffs described more .fully above, were a direct and legal
11
     result of the violations of the statutes, rules, regulations, standards, and guidelines by Defendants.
12
            30.     The statutes, regulations, standards, and guidelines violated by Defendants were drafted,
13
     written, and designed to prevent the type of incidents and injuries that occurred in this case, and Plaintiff
14

15   is among the class of persons the statutes, regulations, standards, and guidelines were designed to protect.

16          31.     As a direct and legal result of the negligence and carelessness of the Defendants, and each

17   of them, Plaintiff suffered severe shock and injuries to her person. Plaintiffs suffered property damage
18   and each Plaintiff was also injured in her health, strength and activity, all to Plaintiffs' general damage in
19
     a sum which will be shown according to proof.
20
            32.     As a further direct and legal result of the negligence and carelessness of the Defendants,
21
     and each of them, Plaintiffs compelled to and did incur expenses for medical care other incidental
22

23   expenses and will have to incur additional like expenses in the future, all in amounts presently unknown

24   to plaintiff. Plaintiffs therefore ask leave of court to either amend this complaint so as to show the

25   amount of inedical expenses, when ascertained, or to prove the amount at the time of trial.
26
            33.     As a direct and legal result of the negligence and carelessness of the Defendants, and each
27
     of them, Plaintiff Danine Diew was disabled and may be disabled in the ftiture and thereby be prevented
28


                                                           5
                                              COMPLAINT FOR DAMAGES
             Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 20 of 60




 1   fi•om attending to the duties of her usual occupation and caring for her daughter. Ms. Diew has therefore

 2   lost earnings and may continue to lose earnings in the future, all in amounts presently unknown. Plaintiff

 3   Danine Diew asks leave of court to either amend this complaint to show the amount of lost earnings,
 4
     when ascertained, or to prove the amount at the time of trial.
 5
            34.     The negligence and carelessness of the Defendants was a substantial factor in causing the
 6
 7   injuries and damages alleged above.

 8                                        SECOND CAUSE OFACTION

 9                          Strict Product Liability — Design and Manufacturing Defect

10                                  (On Behalf of Plaint~s Against All Defendants)
11          35.     Plaintiffs re-plead, re-allege, and incorporate by reference each and every allegation set

12   forth in this Complaint.
13          36.     At the time that the Product left the control of Defendants, the Product was dangerous and
14   defective as a result of design, manufactur,e, alteration, or modification by Defendants. The defects
15   included, but are not limited to, possible thermal runaway resulting in the rise in heat and pressure; over-
16   current issues in over-producing electric currents and resulting in short circuiting the battery; and/or
17   impurities in the electrolyte solution inside the batteries cells which can cause overheating.
18          37.     At all times relevant, Defendants, and each of them, knew and intended that the Product
19   would be purchased, rented, leased and operated by members of the general public who would rely on

20   Defendants to safely design, manufacture, market and distribute the Product in a safe manner and to
21   transmit any relevant warnings about the Product.
22          38.     At the time of the incident giving rise to this Complaint, the Product was being used in a
23   manner and fashion that was foreseeable by the Defendants, and each of them, and in a matter in which

24   the Product was intended to be used.

25          39.     Defendants manufactured and designed the Product defectively or knew its manufacture
26   design was defective, or both, causing the Product to fail to perform as safely as an ordinary consumer
27   would expect when used in an intended or reasonably foreseeable manner.

28          40.     In addition, the risks inherent in the design of the Product outweigh any benefits of that


                                                          6
                                              COMPLAINT FOR DAMAGES
               Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 21 of 60




 1   design.

 2             41.     As a legal result of the aforementioned dangerous and defective condition of the Product,

 3   and failures by the Defendants to warn as alleged hereinabove, Plaintiff was injured and suffered damage

 4 I as alleged.

 5             42.     At all times relevant, Defendants, and each of them, intentionally engaged in conduct

 6   which exposed the user of the Product to a serious potential danger known to the Defendants, and each of

 7   them, which decision was based on their choice to advance their own pecuniary interest. As such, this

 8   conduct was an act in c.onscious disregard of the safety of persons such as Plaintiff, and presents the

 9   proper circumstance for the imposition of punitive and exemplary damages, in such amount according to

10   proof at trial.

11                                            THIRD CAUSE OFACTION

12                          Strict Product Liability — Failure to Warn of Defective Condition

13                                    (On Behalf of Plaint~s Against All Defendants)

14             43.     Plaintiffs re-plead, re-allege, and incorporate by reference each and every allegation set

15 I forth in this Complaint.

16             44.     The Product was in a dangerous and defective condition when introduced into the stream

17 I of commerce by the Defendants. The Product was so defective that when used in a way that was

18   reasonably foreseeable, the potential risks of the Product created a substantial danger to users of the

19   product and others and could and would cause those serious injuries.

20             45.     The Product had potential risks that were known or knowable by the use of scientific

21 I knowledge available at the time of manufacture, distribution and sale of the Product. Defendants knew,

22   or in the exercise of reasonable care, should have known that the potential or inherent risks presented a

23   substantial danger to users of the Product because Defendants possess special knowledge of the

24   materials, design, character and assemblage of the Product. Plaintiffs and ordinary consumers would not

25   recognize, nor have knowledge that the Product was dangerous and defective.

26             46.     Although possessed of a special knowledge of the potential risks and substantial danger to

27   users of the Product and others, Defendants failed to adequately warn or instruct of the potential rislcs and

28   dangerous and defective conditions of the Product.



                                                COMPLAINT FOR DAMAGES
              Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 22 of 60




 1           47.     Plaintiffs were harmed and suffered the injuries and damages alleged as a result of
 2   Defendants' failure to adequately warn. The lack of sufficient warning or instructions was a substantial

 3   factor in causing Plaintiffs' harm.

 4                                         FOURTH CAUSE OFACTION
 5                                           Breach of Implied Warranty
 6                                 (On Behalf of Plaintiffs Against All Defendants)
 7           48.     Plaintiffs re-plead, re-allege, and incorporate by reference each and every allegation set

 8 I I forth in this Complaint.

 9           49.     At relevant times here in, Defendants marketed, manufactured, promoted, distributed or

10   sold the Product for use by the public at large, including the Plaintiffs. Defendants knew the use for

11   which their Product was intended and represented or impliedly warranted the Product to be of

12   merchantable quality, and safe and fit for its intended uses.

13           50.     Defendants had a duty to exercise reasonable care in the research, development, design,

14 I testing, manufacture, inspection, labeling, distribution, marketing, promotion, sale and release of the

15   Product.

16           51.     Plaintiff purchased and/or made a decision to use the Product, and reasonably relied upon

17 I the Defendant and it's agents to disclose known defects, risks, dangers and side effects of the Product.

18           52.     Plaintiffs had no knowledge of the falsity or incompleteness of the Defendants' statements

19   and representations concerning the Product when Plaintiff Danine Diew purchased the Product as

20   researched, developed, designed, tested, manufactured, inspected, labeled, distributed, marketed,

21   promoted, sold and otherwise released into the stream of commerce by Defendants.

22           53.     Defendants had sole access to material facts concerning the defects, and Defendants knew

23   that users, such as Plaintiff, could not have reasonably discovered such defects.

24           54.     By the conduct alleged, Defendants impliedly warranted to Plaintiffs that the Product was

25   merchantable and fit for the purpose intended.

26           55.     Defendants breached this warranty in designing, manufacturing, selling, and distributing

27   the Product in a dangerous and defective condition and in failing to warn Plaintiffs and purchasers of the

28   Product of these defects.



                                              COMPLAINT FOR DAMAGES
                Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 23 of 60




 1           56.     As a direct result of the conduct of the Defendants, Plaintiffs have suffered and continue
 2   to suffer serious and permanent physical, and emotional injuries, have expended and will continue to

 3   expend large sums of money for medical care and treatment as well as property damage, have suffered

 4   and will continue to suffer economic loss, and have otherwise been physically and economically injured.

 5                                           FIFTH CA USE OFACTION

 6                                           Breach of Express Warranty

 7                                 (On Behalf of Plaintiffs Against All Defendants)

 8          57.      Plaintiffs re-plead, re-allege, and incorporate by reference each and every allegation set

 9   forth in this Complaint.

10          58.     Defendants expressly and by advertising, warranted and represented to the general public

11   and to Plaintiff, and each of them, that the Product was reasonably fit for the purpose for which it was

12   intended.

13          59.     Plaintiffs reasonably relied on those warranties and representations. The Product did not

14   conform to the representations made by Defendants and was not fit for the purpose for which it was

15   intended. When used in a normal and usual manner, the Product caused the serious personal injuries to

16   plaintiff more fully set forth above.

17          60.     Defendants' breach of their express warranties were a substantial factor in causing the

18   injuries as alleged above.

19                                            PRAYER FOR RELIEF

20          WFIEREFORE, Plaintiffs pray for judgment against the Defendants, and each of them, as

21 I follows:

22          1.      For general damages according to proof;

23          2.      For loss of earnings, medical expenses, and all incidental expenses according to proof;

24          3.      For interest from the date of accident to the time of judgment;

25          4.      For costs of suit in curd here in; and

26          5.      For such other and further relief as the Court deems proper.

27

28



                                              COMPLAINT FOR DAMAGES
               Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 24 of 60




 1                                       DEMAND FOR JURY TRIAL

 2             NOTICE IS HEREBY GIVEN that Plaintiff hereby demands trial by jury in the above-captioned

 3   matter.

 4

 5   Dated: December 29, 2020                    RATNER MOLINEAUX, LLP

 6                                                /s/ David S. Ratner, Esq.
                                                 David S. Ratner
 7
                                                 Shelley A. Molineaux
 8                                               Danine Diew, individually, and J      D       D ,a
                                                 minor, by and through her guardian ad litem, Danine Diew
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            COMPLAINT FOR DAMAGES
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 25 of 60




EXH I BIT A
                         Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 26 of 60




Ordered on October 21, 2019        Ordertt 114-6604794-5605840                                                                                              View or Print invoice :


  Supporting: Alliance of Parents and Teachers at the Oakland School for the Arts

  Shipping Address                              Payment Method                                        Order Summary
  Danine Diew                                       .   **   6734                                     Item(s) Subtotal:                                                                  $295.98
  6028 OLD QUARRY LOOP                                                                                Shipping & Handling:                                                                      $0.00
   OAKLAND, CA 94605-3306
                                                                                                      Total before tax:                                                                  $295.98
  United States
                                                                                                      Estimated tax to be                                                                    $27.38
                                                                                                      collected:
                                                                                                      Gift Card Amount:                                                                   -$39.71

                                                                                                      Grand Total:                                                                       $283.65



  - Transactions



                                                                                                                           _ ........................................_ ............................--
                   Aeiusny 400W Solar Generator Portable Pov.rer 5tation, 296Wh CPAP Backup Lithium
                                                                                                            ~               Write a product review                                                          !
                   Battery, 110V Pure Sinewave AC Outlet, 12V DC Output, USB Output Power                   L..............—._.............................................................. _..._......... j
                     Sold by: AF..IUSNY   Product question? Ask Seller                                                                     Archive order
                   Return and product support eligibility v                                                 i_
                     0287.99
                   Condition: New
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 27 of 60




EXHIBIT B
                       Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 28 of 60




                                                                       ~ -°+~           •r ~Y:..
                                                                                           '..-

                j.                                                                . .
  •     t       T"~~' ~~~'!~~~~                        '-:
*iL   `,~            'm•.~'
                         A                      >L
                                                 j         tfi Z•,_

            I                                                      a       i^•.
                                                     Y x
                                                           + s'
                    yH1        ~ i-                          li.          III
                I~ '~~~             ~~
                                4mi' ,yF~y
                     • ~M C~~S+~

                                                                                                                         7i ilj~a~'i°~'

                                                                       ,~Z~'•                      ~~ • m•~J
                                             i3,'




                                                                                                                    r•                       nW~"t-~t
        ..;~.,,               4   ~ ,•p;~i




                                                                                                                    ~~~          y~'  `, ~tr   ..                        a •                 ~~•a        ~h~      ir };f'          _         j
                                                                                                   ~tt                           'h i        .~",•                             ` 'f                      . , `c        •.




                                                                                                                                                                                                                                             J
                                                                                                                                         a~s x                                                                                              I
                                                                                                                                             ~r•~              :
                                                                                                   ~           i • ~ b           ~~~
                                                                                                                                                                                                                                            •~

                                                                                                       1                                         ~
                                                                                                                                                                    ..
                                                                                                                                     .        {~ '1                                   .. -
                                                                                                   ~                                                                                            - .. .              •       .      •   ,.




                                                                                                   ~                                     +
                                                                                                   x                                                   p   ;
                                                                                                                                                   f
                                                                                                              y~,                   Sr..~       '~~•1.     -       bL~    •;~$ iy~                                          .AS    {~
                                                                                                       {,f~          ~ ~p ~~.j
                                                                                                              ':F ~`~~^   ,
                                                                                                                                                                                                                                  .~— ~..J
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 29 of 60




              Exhibit B
3/1/2021                                         Case Details
                       Case 3:21-cv-01462-LB Document  2 Filed- DomainWeb
                                                                    03/01/21 Page 30 of 60



     THE SUPERIOR COURT OF CALIFORNIA

           COUNTY OF ALAMEDA

                                      Select Language ▼          Español   |   Tiếng Việt   |    ਪੰਜਾਬੀ    |   简体中文 |   繁體中文
                                                                                                                           Log In


                                                                                                                 DomainWeb
                                                                                     your resource for case ﬁling information
                                                               Buy Credits
                                                                                                    Checkout (0 item(s))
                                                                0 Credit(s)

                                                                   DomainWeb                How This Site Works            FAQ

           Case Details

      Case Number:                                   Title: Diew VS Amazon.Com Services LLC, a
      RG20085188                                     corporation


            Case Summary              Register of Action             Participants               Tentative Rulings

            Future Hearings            Minutes


                                                                                                                    Select
            Date                 Description                          Pages Price

                                 Application Re:
                                 Appointment of                                                           Half
            2/19/2021            Guardian Ad Litem As                 1         $1.00                     Page
                                 to J      D     D                                                        Preview
                                 Denied
                                 Proof of Service on
                                 Complaint As to                                                          Half
            2/11/2021            Amazon.Com Services                  1         $1.00                     Page
                                 LLC, a corporation                                                       Preview
                                 Filed
                                 Notice of Assignment                                                     Half
            1/13/2021            of Judge for All                     4         $4.00                     Page
                                 Purposes Issued                                                          Preview
                                 Initial Case
                                 Management
            1/13/2021            Conference                           2                                   View
                                 05/18/2021 03:00 PM
                                 D- 19
https://publicrecords.alameda.courts.ca.gov/PRS/Case/CaseDetails/UkcyMDA4NTE4OA%3d%3d                                               1/2
3/1/2021                                             Case Details
                           Case 3:21-cv-01462-LB Document  2 Filed- DomainWeb
                                                                        03/01/21 Page 31 of 60
                                                                                                           Select
                Date                  Description                     Pages Price

                                      Application Re:
                                      Appointment of                                         Half
                12/29/2020            Guardian Ad Litem               4         $4.00        Page
                                      Filed for J                                            Preview
                                      D       D
                                      Summons on                                             Half
                12/29/2020            Complaint Issued and            1         $1.00        Page
                                      Filed                                                  Preview
                                                                                             Half
                                      Civil Case Cover Sheet
                12/29/2020                                            2         $2.00        Page
                                      Filed for Danine Diew
                                                                                             Preview
                                                                                             Half
                                      Complaint - Product
                12/29/2020                                            14        $9.50        Page
                                      Liability Filed
                                                                                             Preview

                Page: 1 of 1



           Back to Search Results



  Feedback           Use and Privacy Policy      System Requirements            Contact Us   ® 2021 - Superior Court of
C lif       i    C     t   f Al   d




https://publicrecords.alameda.courts.ca.gov/PRS/Case/CaseDetails/UkcyMDA4NTE4OA%3d%3d                                     2/2
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 32 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 33 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 34 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 35 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 36 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 37 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 38 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 39 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 40 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 41 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 42 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 43 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 44 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 45 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 46 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 47 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 48 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 49 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 50 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 51 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 52 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 53 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 54 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 55 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 56 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 57 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 58 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 59 of 60
Case 3:21-cv-01462-LB Document 2 Filed 03/01/21 Page 60 of 60
